947 F.2d 954
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jack PIERSON, Plaintiff-Appellant,andPierson Family;  Axel Pierson;  Nissa Pierson;  GlofandGusfav, Plaintiffs,v.Linda POWERS, Charles Powers;  Kansas Judicial Court;United States Government, Office of the President;  GeorgeBush;  Ronald Reagan, President;  Dan Quayle, VicePresident;  Speaker of the House of Representatives;  Houseof Representatives;  Thomas, Representative;  President ofSenate;  United States Senate;  State of Kansas, Governor'sOffice;  Joan (NMI) Finney, Governor;  Michael Hayden,Governor;  State of California;  Pete Wilson, Governor;Governor Duekmagian;  State of Minnesota;  Arnie Carlson,Governor;  Rudy Perpich;  Robert M. Small, Assistant UnitedStates Attorney;  Robert D. Rowe, Office of the VicePresident;  L.W. Bennett;  Michael Antonovich, Supervisor;LA County Claims Director;  Pacific Bell SecurityDepartment;  LA County District Attorney, Antelope ValleyOffice;  American National Bank;  Antelope Valley Press;Carol Wolf;  Sears Savings Bank;  Lori Trojan;  SuperiorCourt of California, LA County;  CRT Eval's Office;  BarryT. Orlyn, Attorney;  St. Josephs Home for Children;  DouglasGoke;  Cheryle A. Mead;  Thomas J. Beaudet, Attorney;  Orrof Beaudet & Orr;  Ira Reiner, LA County District Attorney;Robert Budman, LA County Deputy District Attorney;  USEmbassy Nicaragua;  Ambassador, US Embassy Nicaragua;Consolate Generals, US Embassy Nicaragua;  US Embassy CostaRica;  Ambassadors, US Embassy Costa Rica;  ConsolateGeneral, US Embassy Costa Rica;  Information & PrivacyStaff;  Kathryn Natt Skipper, Attorney Advisor;  Ann Suggs,Acting Chief of US Department of State;  Secretary of State;James Baker, Secretary of State;  George Schultz, Secretaryof State;  Federal Bureau of Investigation, Washington,D.C.;  Federal Bureau of Investigation, Los Angeles;Federal Bureau of Investigation, Minneapolis, MN;  TonyDiangelo, FBI;  Michael J. Heffron, FBI;  Ron Bates, FBI;Director of FBI;  Luis Moreno;  Alexander F. Watson,Ambassador, US Embassy Peru;  Los Angeles County RecorderDirector;  California Department of Motor Vehicles,Director;  Anne McIntyre, California Department of MotorVehicles;  Ken Reed, Manager of Policy Development United ofCalifornia Department of Motor Vehicles;  Sue Nelson,Manager II of California Department of Motor Vehicles;Robert Dodd, Public Defender;  Hennepin County Jail,Minneapolis, MN;  Thomas L. Johnson, County Attorney;  KarlaF. Hancock;  Hennepin County Attorney's Office;  LA CountyJail Director;  Municipal Court of LA, Division 30;Municipal Court of LA, Division 47;  LA County Sheriff,Antelope Valley;  Hennepin County District Attorney;  NancyMcLean;  Hennepin County Public Defender's Office;  WilliamR. Kennedy, Chief Public Defender;  Ellen R. Anderson;Pacific Bell Legal Listing Unit;  Hennepin County Sheriff'sDepartment;  Patrick M. Mullen;  California ContractorsBoard;  United States Attorney, Department of Justice;  ACLUof Southern California;  Richard Hagar;  Mr. Rosenbaum;Warren J. Ferguson;  Daniel Davis;  Supreme CourtCalifornia, Court Conciliator, LA County;  Los AngelesCounty Sheriff;  Superior V Judge, District Court ofMinnesota, Hennepin County;  V. Reichman, Commissioner;  LACounty Counsel Office;  Dewitt W. Clinton, County Counsel;Gordon W. Trask, County Counsel;  Sherman Black;  R.B.Jamison, SGT # 045171;  Steven Z. Lange, Judge;  JudgeDepartment 100;  Center for Practical Psychology M.D.Greenberger;  Los Angeles County Probation Department;Barry J. Nidorf, Probation Officer;  Richard Dunn, Deputy;Southwestern Bell Telephone Company;  Theodus Lockhard;  USWEST aka CT Corporation Systems;  General Telephone;  DebSwanson, Contel of Minnesota;  Southwestern Bell LegalDepartment;  Mound, MN;  Mayor Smith;  Chief Harrell, MoundPolice Department;  John McKinley, Officer of Mound PoliceDepartment;  J.D. Spielman, Southwest Metro Drug Task Force,Mound Police Department, Defendants-Appellees.
No. 91-3134.
United States Court of Appeals, Tenth Circuit.
Oct. 25, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Jack Pierson, purporting to act on behalf of himself and his family, including his children, has sued approximately 200 defendants including the United States government, the states of Kansas, California, Minnesota, and their officers, alleging conspiracy to deprive him of due process, compulsory process, assistance of jurisdiction, and various other freedoms.


3
We believe that the district court Memorandum and Order entered April 1, 1991, summarizes as well as we can understand the voluminous pleadings, and that it properly analyzes the legal issues.   We AFFIRM the district court's dismissal of the case for lack of subject matter jurisdiction for substantially the reasons stated in that order.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3